Name: Commission Regulation (EEC) No 2117/85 of 29 July 1985 amending Regulation (EEC) No 3441/84 as regards the allocation of the quantity of preserved cultivated mushrooms which may be imported without payment of the additional amount during the period 1 January to 31 December 1985
 Type: Regulation
 Subject Matter: foodstuff;  cooperation policy;  agricultural activity
 Date Published: nan

 No L 198/14 Official Journal of the European Communities 30 . 7. 85 COMMISSION REGULATION (EEC) No 2117/85 of 29 July 1985 amending Regulation (EEC) No 3441/84 as regards the allocation of the quantity of preserved cultivated mushrooms which may be imported without payment of die additional amount during the period 1 January to 31 December 1985 the period 1 January to 31 December 1985 ; whereas Article 1 of Commission Regulation (EEC) No 3433/81 (*), as last amended by Regulation (EEC) No 3441 /84, provided for the possibility of reviewing the tonnages on the basis of the licences granted during the first six months of the year in question ; whereas the balance of licences issued up to 30 June 1985 is such as to justify a new allocation of these quantities, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vege ­ tables ('), as last amended by Regulation (EEC) No 746/85 (2), Having regard to Council Regulation (EEC) No 1796/81 of 30 June 1981 on measures applicable to imports of preserved cultivated mushrooms (3), and in particular Article 6 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 3 of Regulation (EEC) No 1796/81 lays down that the quantity which may be imported without payment of the additional amount must be allocated between the supplier countries with due regard for traditional trade flows and new suppliers ; Article 1 The table set out in Article 2 of Regulation (EEC) No 3441 /84 is hereby replaced by the following : Whereas Article 2 of Commission Regulation (EEC) No 3441 /84 (4) allocated the quantity in question for (net weight in tonnes) Importing country Country of origin China Korea Taiwan Hong Kong Spain Other Belgium Luxembourg Denmark Germany Greece France Ireland Italy Netherlands United Kingdom | 262 836 25 359 15 10 60 85 20 2 960 5 15 42 1 589 120 16 22 51 176 434 960 126 1 565 20 2 (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 81 , 23 . 3 . 1985, p. 10 . 0 OJ No L 183, 4. 7. 1981 , p. 1 . O OJ No L 318, 7. 12 . 1984, p. 28 . 0 OJ No L 346, 2. 12. 1981 , p. 5. 30 . 7. 85 Official Journal of the European Communities No L 198/15 Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 July 1985. For the Commission Frans ANDRIESSEN Vice-President